     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 1 of 18 Page ID #:820



 1   TRACY L WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     SHAWN J. NELSON (Cal. Bar No. 185149)
 4   Assistant United States Attorney
     Chief, International Narcotics, Money
 5    Laundering, & Racketeering Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: 213-894-5339
          Facsimile: 213-894-0142
 8        E-mail: shawn.nelson@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. 5:20-CR-00057-FMO-6

14              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              JESUS CHAIDEZ-HERNANDEZ
15                    v.

16   FNU LNU, aka “Manny,” et al.,
      [#6-JESUS CHAIDEZ-HERNANDEZ]
17
                Defendant.
18

19         1.    This constitutes the plea agreement between Jesus Chaidez-
20   Hernandez (“defendant”) and the United States Attorney’s Office for
21   the Central District of California (the “USAO”) in the above-
22   captioned case.       This agreement is limited to the USAO and cannot
23   bind any other federal, state, local, or foreign prosecuting,
24   enforcement, administrative, or regulatory authority.
25                               DEFENDANT’S OBLIGATIONS
26         2.    Defendant agrees to:
27               a.    At the earliest opportunity requested by the USAO and
28   provided by the Court, appear and plead guilty to count one of the
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 2 of 18 Page ID #:821



 1   indictment in United States v. FNU LNU, aka “Manny,” et al., No.

 2   5:20-CR-00057-FMO, which charges defendant with conspiracy to

 3   distribute controlled substances in violation of 21 U.S.C. §§ 846,

 4   841(a)(1), (b)(1)(A).

 5               b.    Not contest facts agreed to in this agreement.

 6               c.    Abide by all agreements regarding sentencing contained

 7   in this agreement.

 8               d.    Appear for all court appearances, surrender as ordered

 9   for service of sentence, obey all conditions of any bond, and obey

10   any other ongoing court order in this matter.

11               e.    Not commit any crime; however, offenses that would be

12   excluded for sentencing purposes under United States Sentencing

13   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

14   within the scope of this agreement.

15               f.    Be truthful at all times with the United States

16   Probation and Pretrial Services Office and the Court.

17               g.    Pay the applicable special assessment at or before the

18   time of sentencing unless defendant has demonstrated a lack of

19   ability to pay such assessment.

20               h.    Agree that all court appearances, including his change

21   of plea hearing and sentencing hearing, may proceed by video-

22   teleconference (“VTC”) or telephone, if VTC is not reasonably

23   available, so long as such appearances are authorized by Order of the

24   Chief Judge 20-043 or another order, rule, or statute.           Defendant

25   understands that, under the United States Constitution, the United

26   States Code, and the Federal Rules of Criminal Procedure (including

27   Rules 11, 32, and 43), he may have the right to be physically present

28   at these hearings.     Defendant understands that right and, after

                                           2
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 3 of 18 Page ID #:822



 1   consulting with counsel, voluntarily agrees to waive it and to

 2   proceed remotely.       Defense counsel also joins in this consent,

 3   agreement, and waiver.      Specifically, this agreement includes, but is

 4   not limited to, the following:

 5                     i.     Defendant consents under Section 15002(b) of the

 6   CARES Act to proceed with his change of plea hearing by VTC or

 7   telephone, if VTC is not reasonably available.

 8                     ii.    Defendant consents under Section 15002(b) of the

 9   CARES Act to proceed with his sentencing hearing by VTC or telephone,

10   if VTC is not reasonably available.

11                     iii. Defendant consents under 18 U.S.C. § 3148 and

12   Section 15002(b) of the CARES Act to proceed with any hearing

13   regarding alleged violations of the conditions of pretrial release by

14   VTC or telephone, if VTC is not reasonably available.

15               i.    Not commit any crime or any act constituting

16   obstruction of justice; however, offenses that would be excluded for

17   sentencing purposes under United States Sentencing Guidelines

18   (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not within the

19   scope of this agreement.

20                               THE USAO’S OBLIGATIONS

21         3.    The USAO agrees to:

22               a.    Not contest facts agreed to in this agreement.

23               b.    Abide by all agreements regarding sentencing contained

24   in this agreement.

25               c.    At the time of sentencing, move to dismiss any

26   remaining counts of the indictment as against defendant.            Defendant

27   agrees, however, that at the time of sentencing the Court may

28   consider any dismissed charges in determining the applicable

                                           3
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 4 of 18 Page ID #:823



 1   Sentencing Guidelines range, the propriety and extent of any

 2   departure from that range, and the sentence to be imposed.

 3               d.    At the time of sentencing, provided that defendant

 4   demonstrates an acceptance of responsibility for the offense up to

 5   and including the time of sentencing, recommend a two-level reduction

 6   in the applicable Sentencing Guidelines offense level, pursuant to

 7   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 8   additional one-level reduction if available under that section.

 9               e.    Recommend that defendant be sentenced to a term of

10   imprisonment no higher than the low end of the applicable Sentencing

11   Guidelines range, provided that the offense level used by the Court

12   to determine that range is 35 or higher and provided that the Court

13   does not depart downward in offense level or criminal history

14   category.    For purposes of this agreement, the low end of the

15   Sentencing Guidelines range is that defined by the Sentencing Table

16   in U.S.S.G. Chapter 5, Part A.

17               f.    Because the justice system is facing an unprecedented

18   crisis through the backlog of cases, the parties agree that the

19   defendant is entitled to a two-level variance as recognition of

20   defendant’s early acceptance of responsibility, which will lessen the

21   burden on the court system by: (1) waiving any right to presence and

22   pleading guilty at the earliest opportunity by VTC (or telephone, if

23   VTC is not reasonably available); (2) waiving any right to presence

24   and agreeing to be sentenced by VTC (or telephone, if VTC is not

25   reasonably available) should the Central District of California’s

26   General Order allow for it; (3) agreeing to appear at all other times

27   by VTC or telephone; and (4) waiving all appellate rights.

28

                                           4
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 5 of 18 Page ID #:824



 1                               NATURE OF THE OFFENSE

 2         4.    Defendant understands that for defendant to be guilty of

 3   the crime charged in count one, that is, conspiracy to distribute

 4   controlled substances, in violation of 21 U.S.C. §§ 846, 841(a)(1),

 5   (b)(1)(A), the following must be true:

 6         First, within the dates specified in the indictment, there
           was an agreement between two or more persons to distribute
 7         controlled substances; and

 8         Second, defendant joined in the agreement knowing of its
           purpose and intending to help accomplish that purpose.
 9
           5.    Defendant understands that for defendant to be subject to
10
     the statutory maximum and statutory minimum sentences set forth
11
     below, the government must prove beyond a reasonable doubt that
12
     defendant conspired to distribute at least fifty grams of
13
     methamphetamine or at least one kilogram of heroin as alleged in
14
     count one of the indictment.       Defendant admits that defendant, in
15
     fact, conspired to distribute at least fifty grams of methamphetamine
16
     and at least one kilogram of heroin, as alleged in count one of the
17
     indictment.
18
                                        PENALTIES
19
           6.    Defendant understands that the statutory maximum sentence
20
     that the Court can impose for a violation of 21 U.S.C. §§ 846,
21
     841(a)(1), (b)(1)(A), is: life imprisonment; a lifetime period of
22
     supervised release; a fine of $10,000,000 or twice the gross gain or
23
     gross loss resulting from the offense, whichever is greatest; and a
24
     mandatory special assessment of $100.
25
           7.    Defendant understands that, absent a determination by the
26
     Court that defendant’s case satisfies the criteria set forth in 18
27
     U.S.C. § 3553(f) and U.S.S.G. § 5C1.2, the statutory mandatory
28

                                           5
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 6 of 18 Page ID #:825



 1   minimum sentence that the Court must impose for a violation of 21

 2   U.S.C. §§ 846, 841(a)(1), (b)(1)(A) is: ten years’ imprisonment,

 3   followed by a five-year period of supervised release, and a mandatory

 4   special assessment of $100.

 5         8.    Defendant understands that under 21 U.S.C. § 862a,

 6   defendant will not be eligible for assistance under state programs

 7   funded under the Social Security Act or Federal Food Stamp Act or for

 8   federal food stamp program benefits, and that any such benefits or

 9   assistance received by defendant’s family members will be reduced to

10   reflect defendant’s ineligibility.

11         9.    Defendant understands that supervised release is a period

12   of time following imprisonment during which defendant will be subject

13   to various restrictions and requirements.         Defendant understands that

14   if defendant violates one or more of the conditions of any supervised

15   release imposed, defendant may be returned to prison for all or part

16   of the term of supervised release authorized by statute for the

17   offense that resulted in the term of supervised release.

18         10.   Defendant understands that, by pleading guilty, defendant

19   may be giving up valuable government benefits and valuable civic

20   rights, such as the right to vote, the right to possess a firearm,

21   the right to hold office, and the right to serve on a jury. Defendant

22   understands that he is pleading guilty to a felony and that it is a

23   federal crime for a convicted felon to possess a firearm or

24   ammunition.    Defendant understands that the conviction in this case

25   may also subject defendant to various other collateral consequences,

26   including but not limited to revocation of probation, parole, or

27   supervised release in another case and suspension or revocation of a

28   professional license.      Defendant understands that unanticipated

                                           6
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 7 of 18 Page ID #:826



 1   collateral consequences will not serve as grounds to withdraw

 2   defendant’s guilty plea.

 3         11.    Defendant and his counsel have discussed the fact that, and

 4   defendant understands that, if defendant is not a United States

 5   citizen, the conviction in this case makes it practically inevitable

 6   and a virtual certainty that defendant will be removed or deported

 7   from the United States.      Defendant may also be denied United States

 8   citizenship and admission to the United States in the future.

 9   Defendant understands that while there may be arguments that

10   defendant can raise in immigration proceedings to avoid or delay

11   removal, removal is presumptively mandatory and a virtual certainty

12   in this case.     Defendant further understands that removal and

13   immigration consequences are the subject of a separate proceeding and

14   that no one, including his attorney or the Court, can predict to an

15   absolute certainty the effect of his conviction on his immigration

16   status.     Defendant nevertheless affirms that he wants to plead guilty

17   regardless of any immigration consequences that his plea may entail,

18   even if the consequence is automatic removal from the United States.

19                                    FACTUAL BASIS

20         12.    Defendant admits that defendant is, in fact, guilty of the

21   offense to which defendant is agreeing to plead guilty.            Defendant

22   and the USAO agree to the statement of facts provided below and agree

23   that this statement of facts is sufficient to support a plea of

24   guilty to the charge described in this agreement and to establish the

25   Sentencing Guidelines factors set forth in paragraph 14 below but is

26   not meant to be a complete recitation of all facts relevant to the

27   underlying criminal conduct or all facts known to either party that

28   relate to that conduct.

                                           7
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 8 of 18 Page ID #:827



 1         Prior to August 13, 2018, there was an agreement between
           two or more persons, as described in the Indictment, to
 2         import and distribute controlled substances, including
           methamphetamine and heroin. On or before August 13, 2018,
 3         defendant joined in that agreement knowing of its purpose
           and intending to help accomplish that purpose.
 4
           In furtherance of that conspiracy, defendant undertook
 5         various overt acts within the Central District of
           California and elsewhere, including the following:
 6
           On or before August 13, 2018, defendant agreed with co-
 7         conspirators as described in the indictment to receive a
           load of approximately 25 pounds of methamphetamine and two
 8         kilograms of heroin for further distribution.

 9         On August 13, 2018, defendant attempted to meet in San
           Bernardino County with a co-conspirator as described in the
10         indictment in order to receive the shipment of
           methamphetamine and heroin but aborted that attempt after
11         the co-conspirator detected law enforcement surveillance.

12         On August 14, 2018, defendant met in San Bernardino County
           with a con-conspirator as described in the indictment and
13         received 25 pounds of methamphetamine and two kilograms of
           heroin that were to be further distributed to other co-
14         conspirators for further distribution to customers.

15                                 SENTENCING FACTORS

16         13.   Defendant understands that in determining defendant’s
17   sentence the Court is required to calculate the applicable Sentencing
18   Guidelines range and to consider that range, possible departures
19   under the Sentencing Guidelines, and the other sentencing factors set

20   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

21   Sentencing Guidelines are advisory only, that defendant cannot have

22   any expectation of receiving a sentence within the calculated

23   Sentencing Guidelines range, and that after considering the

24   Sentencing Guidelines and the other § 3553(a) factors, the Court will

25   be free to exercise its discretion to impose any sentence it finds

26   appropriate between any applicable mandatory minimum and the maximum

27   set by statute for the crime of conviction.

28

                                           8
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 9 of 18 Page ID #:828



 1         14.   Defendant and the USAO agree to the following applicable

 2   Sentencing Guidelines factors:

 3       Base Offense Level:                   38      [U.S.S.G. § 2D1.1(a)(5),

 4                                                                         (c)(1)]

 5
     Defendant and the USAO reserve the right to argue that additional
 6
     specific offense characteristics, adjustments, and departures under
 7
     the Sentencing Guidelines are appropriate.         Defendant understands
 8
     that defendant’s offense level could be increased if defendant is a
 9
     career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.           If defendant’s
10
     offense level is so altered, defendant and the USAO will not be bound
11
     by the agreement to Sentencing Guideline factors set forth above.
12
           15.   Defendant and the USAO agree that:
13
                 a.    Defendant did not use violence or credible threats of
14
     violence or possess a firearm or other dangerous weapon (or induce
15
     another participant to do so) in connection with the offense;
16
                 b.    The offense did not result in death or serious bodily
17
     injury to any person; and
18
                 c.    Defendant was not an organizer, leader, manager, or
19
     supervisor of others in the offense and was not engaged in a
20
     continuing criminal enterprise.
21
           16.   Defendant understands that there is no agreement as to
22
     defendant’s criminal history or criminal history category.
23
           17.   Defendant and the USAO reserve the right to argue for a
24
     sentence outside the sentencing range established by the Sentencing
25
     Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
26
     (a)(2), (a)(3), (a)(6), and (a)(7).
27

28

                                           9
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 10 of 18 Page ID #:829



 1                          WAIVER OF CONSTITUTIONAL RIGHTS

 2         18.   Defendant understands that by pleading guilty, defendant

 3    gives up the following rights:

 4               a.    The right to persist in a plea of not guilty.

 5               b.    The right to a speedy and public trial by jury.

 6               c.    The right to be represented by counsel –- and if

 7    necessary have the Court appoint counsel -- at trial.           Defendant

 8    understands, however, that, defendant retains the right to be

 9    represented by counsel –- and if necessary have the Court appoint

10    counsel –- at every other stage of the proceeding.

11               d.    The right to be presumed innocent and to have the

12    burden of proof placed on the government to prove defendant guilty

13    beyond a reasonable doubt.

14               e.    The right to confront and cross-examine witnesses

15    against defendant.

16               f.    The right to testify and to present evidence in

17    opposition to the charges, including the right to compel the

18    attendance of witnesses to testify.

19               g.    The right not to be compelled to testify, and, if

20    defendant chose not to testify or present evidence, to have that

21    choice not be used against defendant.

22               h.    Any and all rights to pursue any affirmative defenses,

23    Fourth Amendment or Fifth Amendment claims, and other pretrial

24    motions that have been filed or could be filed.

25                           WAIVER OF APPEAL OF CONVICTION

26         19.   Defendant understands that, with the exception of an appeal

27    based on a claim that defendant’s guilty plea was involuntary, by

28    pleading guilty defendant is waiving and giving up any right to

                                           10
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 11 of 18 Page ID #:830



 1    appeal defendant’s conviction on the offense to which defendant is

 2    pleading guilty.     Defendant understands that this waiver includes,

 3    but is not limited to, arguments that the statutes to which defendant

 4    is pleading guilty are unconstitutional, and any and all claims that

 5    the statement of facts provided herein is insufficient to support

 6    defendant’s plea of guilty.

 7                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 8         20.   Defendant gives up the right to appeal all of the

 9    following: (a) the procedures and calculations used to determine and

10    impose any portion of the sentence; (b) the term of imprisonment

11    imposed by the Court, provided it is no more than the high-end of the

12    Sentencing Guidelines range calculated by the Court; (c) the fine

13    imposed by the Court, provided it is within the statutory maximum;

14    (d) to the extent permitted by law, the constitutionality or legality

15    of defendant’s sentence, provided it is within the statutory maximum;

16    (e) the term of probation or supervised release imposed by the Court,

17    provided it is within the statutory maximum; and (f) any of the

18    following conditions of probation or supervised release imposed by

19    the Court: the conditions set forth in General Order 20-04 of this

20    Court; the drug testing conditions mandated by 18 U.S.C.

21    §§ 3563(a)(5) and 3583(d); and] the alcohol and drug use conditions

22    authorized by 18 U.S.C. § 3563(b)(7).

23         21.   Defendant also gives up any right to bring a post-

24    conviction collateral attack on the conviction or sentence, except a

25    post-conviction collateral attack based on a claim of ineffective

26    assistance of counsel or an explicitly retroactive change in the

27    applicable Sentencing Guidelines, sentencing statutes, or statutes of

28    conviction.    Defendant understands that this waiver includes, but is

                                           11
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 12 of 18 Page ID #:831



 1    not limited to, arguments that the statutes to which defendant is

 2    pleading guilty are unconstitutional, that newly discovered evidence

 3    purportedly supports defendant’s innocence, and any and all claims

 4    that the statement of facts provided herein is insufficient to

 5    support defendant’s plea of guilty.

 6         22.     The USAO agrees that, provided all portions of the sentence

 7    are at or above any applicable statutory minimum and at or below the

 8    statutory maximum specified above, the USAO gives up its right to

 9    appeal any portion of the sentence.

10                        RESULT OF WITHDRAWAL OF GUILTY PLEA

11         23.     Defendant agrees that if, after entering a guilty plea
12    pursuant to this agreement, defendant seeks to withdraw and succeeds
13    in withdrawing defendant’s guilty plea on any basis other than a
14    claim and finding that entry into this plea agreement was
15    involuntary, then (a) the USAO will be relieved of all of its
16    obligations under this agreement; and (b) should the USAO choose to
17    pursue any charge that was either dismissed or not filed as a result
18    of this agreement, then (i) any applicable statute of limitations
19    will be tolled between the date of defendant’s signing of this

20    agreement and the filing commencing any such action; and

21    (ii) defendant waives and gives up all defenses based on the statute

22    of limitations, any claim of pre-indictment delay, or any speedy

23    trial claim with respect to any such action, except to the extent

24    that such defenses existed as of the date of defendant’s signing this

25    agreement.

26

27

28

                                           12
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 13 of 18 Page ID #:832



 1                      RESULT OF VACATUR, REVERSAL OR SET-ASIDE

 2            24.   Defendant agrees that if the count of conviction is

 3    vacated, reversed, or set aside, both the USAO and defendant will be

 4    released from all their obligations under this agreement.

 5                             EFFECTIVE DATE OF AGREEMENT

 6            25.   This agreement is effective upon signature and execution of

 7    all required certifications by defendant, defendant’s counsel, and an

 8    Assistant United States Attorney.

 9                                 BREACH OF AGREEMENT

10            26.   Defendant agrees that if defendant, at any time after the
11    signature of this agreement and execution of all required
12    certifications by defendant, defendant’s counsel, and an Assistant
13    United States Attorney, knowingly violates or fails to perform any of
14    defendant’s obligations under this agreement (“a breach”), the USAO
15    may declare this agreement breached.        All of defendant’s obligations
16    are material, a single breach of this agreement is sufficient for the
17    USAO to declare a breach, and defendant shall not be deemed to have
18    cured a breach without the express agreement of the USAO in writing.
19    If the USAO declares this agreement breached, and the Court finds

20    such a breach to have occurred, then: (a) if defendant has previously

21    entered a guilty plea pursuant to this agreement, defendant will not

22    be able to withdraw the guilty plea, and (b) the USAO will be

23    relieved of all its obligations under this agreement.

24            27.   Following the Court’s finding of a knowing breach of this

25    agreement by defendant, should the USAO choose to pursue any charge

26    that was either dismissed or not filed as a result of this agreement,

27    then:

28

                                           13
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 14 of 18 Page ID #:833



 1               a.    Defendant agrees that any applicable statute of

 2    limitations is tolled between the date of defendant’s signing of this

 3    agreement and the filing commencing any such action.

 4               b.    Defendant waives and gives up all defenses based on

 5    the statute of limitations, any claim of pre-indictment delay, or any

 6    speedy trial claim with respect to any such action, except to the

 7    extent that such defenses existed as of the date of defendant’s

 8    signing this agreement.

 9               c.    Defendant agrees that: (i) any statements made by

10    defendant, under oath, at the guilty plea hearing (if such a hearing

11    occurred prior to the breach); (ii) the agreed to factual basis

12    statement in this agreement; and (iii) any evidence derived from such

13    statements, shall be admissible against defendant in any such action

14    against defendant, and defendant waives and gives up any claim under

15    the United States Constitution, any statute, Rule 410 of the Federal

16    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

17    Procedure, or any other federal rule, that the statements or any

18    evidence derived from the statements should be suppressed or are

19    inadmissible.

20            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

21                                  OFFICE NOT PARTIES

22         28.   Defendant understands that the Court and the United States

23    Probation and Pretrial Services Office are not parties to this

24    agreement and need not accept any of the USAO’s sentencing

25    recommendations or the parties’ agreements to facts or sentencing

26    factors.

27         29.   Defendant understands that both defendant and the USAO are

28    free to: (a) supplement the facts by supplying relevant information

                                           14
     Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 15 of 18 Page ID #:834



 1    to the United States Probation and Pretrial Services Office and the

 2    Court, (b) correct any and all factual misstatements relating to the

 3    Court’s Sentencing Guidelines calculations and determination of

 4    sentence, and (c) argue on appeal and collateral review that the

 5    Court’s Sentencing Guidelines calculations and the sentence it

 6    chooses to impose are not error, although each party agrees to

 7    maintain its view that the calculations in paragraph 14 are

 8    consistent with the facts of this case.        While this paragraph permits

 9    both the USAO and defendant to submit full and complete factual

10    information to the United States Probation and Pretrial Services

11    Office and the Court, even if that factual information may be viewed

12    as inconsistent with the facts agreed to in this agreement, this

13    paragraph does not affect defendant’s and the USAO’s obligations not

14    to contest the facts agreed to in this agreement.

15         30.   Defendant understands that even if the Court ignores any

16    sentencing recommendation, finds facts or reaches conclusions

17    different from those agreed to, and/or imposes any sentence up to the

18    maximum established by statute, defendant cannot, for that reason,

19    withdraw defendant’s guilty plea, and defendant will remain bound to

20    fulfill all defendant’s obligations under this agreement.           Defendant

21    understands that no one –- not the prosecutor, defendant’s attorney,

22    or the Court –- can make a binding prediction or promise regarding

23    the sentence defendant will receive, except that it will be between

24    any applicable statutory mandatory minimum and the statutory maximum.

25                              NO ADDITIONAL AGREEMENTS

26         31.   Defendant understands that, except as set forth herein,

27    there are no promises, understandings, or agreements between the USAO

28    and defendant or defendant’s attorney, and that no additional

                                           15
Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 16 of 18 Page ID #:835
Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 17 of 18 Page ID #:836
Case 5:20-cr-00057-FMO Document 237 Filed 05/07/21 Page 18 of 18 Page ID #:837
